                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MONODIP CHAUDHURI
23 Fulbagan Road
P.O. Baghajatin
Kolkata - 700086,
West Bengal, India

                                                            Case No.:      18-cv-508
         v.

INTERNATIONAL BUSINESS MACHINES CORP.
CT CORPORATION SYSTEM
1209 ORANGE ST
WILMINGTON , DE 19801
UNITED STATES OF AMERICA
______________________________________________________________________________
                Plaintiff’s First Amended Complaint for violations under 29 USC
                            1140, interference of a Participant’s Benefit
______________________________________________________________________________
Now before the Court comes the Plaintiff Monodip Chaudhuri, through his Attorney Ryan
Kastelic of Kastelic Law Office LLC.:
   I.     PARTIES

   1. Monodip Chaudhuri is a resident of India and presently resides at 23 Fulbagan Road P.O.
      Baghajatin, Kolkata 700086, West Bengal, India.

   2. Defendant International Business Machines Corp. is a foreign business corporation with
      offices located within the State of Wisconsin. Defendant’s principal office is located at 1
      New Orchard Rd. Armonk, NY 10504 United States of America.

   II.    NON-PARTIES

   3. Kevin M. Hughes is an HR Manager employed with the Defendant and is responsible for
      Employment and On-Boarding. Mr. Hughes was Mr. Chaudhuri’s principal contact with
      the Defendant during his time in the United States.

   4. Roy Kuruvilla is an HR Leader with IBM India’s US Branch and one of Mr. Chaudhuri’s
      primary contacts.



                                                1

          Case 2:18-cv-00508-PP Filed 10/11/18 Page 1 of 3 Document 8
   III.    BACKGROUND

   5. Mr. Chaudhuri formerly was employed with the Defendant as a Change & Integration
      Manager, his most recent position. He began his employment with the Defendant on
      September 14 2005 and started as an SD Module Lead.

   6. On January 5 2009 Mr. Chaudhuri began working with the US division of IBM within the
      United States.

   7. For the next 8 years Mr. Chaudhuri worked out of 7 different locations within the United
      States. He initially received pay at a rate of $48,000 per year. This amount increased to
      $104,041 as of August 18 2015, and Mr. Chaudhuri was paid at this rate until the
      termination of his employment from IBM. Mr. Chaudhuri most recently worked with the
      Defendant at a client location located at Rockwell Automation 1201, South 2nd Street,
      Milwaukee, WI 53204.

   8. In late 2009 Mr. Chaudhuri began to notice weakness and pains throughout his body,
      specifically along his spine. On March 12 2010 he was diagnosed with ankylosing
      Spondylitis. This condition eventually results in the fusing of vertebrae along the spine
      and may result in significant paralysis.

   9. Mr. Chaudhuri continued to work for the Defendant until June 15 2017, at which point he
      was no longer able to continue gainful employment.

   10. Mr. Chaudhuri applied for disability Insurance with SSA on June 16 of 2017. On October
       10 of 2017 date Mr. Chaudhuri was determined to be disabled by the US Social Security
       Administration.

   11. On June 15 of 2017 Mr. Chaudhuri was placed on inactive status. Shortly thereafter Mr.
       Chaudhuri began inquiring as to his eligibility for Long Term Disability benefits.

   12. Mr. Chaudhuri was informed that he would have to be unable to perform gainful
       employment for 9 months before he would become eligible for IBMs Long Term
       Disability Policy.

   13. On October 27 2017 Mr. Chaudhuri was terminated from his employment by the
       Defendant well short of his eligibility for Long Term Disability Benefits.
Claim I: Interference with ERISA benefit.
   14. The Plaintiff incorporates by reference paragraphs 1 through 13.




                                                2

           Case 2:18-cv-00508-PP Filed 10/11/18 Page 2 of 3 Document 8
   15. The Defendant’s Termination of the Plaintiff’s employment, before he could become
       eligible for his long term disability benefits was a deliberate interference of his rights as a
       beneficiary.
Wherefore the Plaintiff Monodip Chaudhuri requests the following relief:
   A. Instatement of Benefits under Mr. Chaudhuri’s Long term disability insurance as
      provided by the Defendant.

   B. The payment of full benefits otherwise due to Mr. Chaudhuri or as would.

   C. The payment of Reasonable Attorney’s Fees and whatever relief this Court deems just.
Dated this 30 day of March 2018.
                                                                   By:/s Ryan Kastelic_________
                                                                     Attorney for Complainant
                                                                     Kastelic Law Office LLC.
                                                                     Ryan Kastelic
                                                                     230 W. Wells St., Ste. 706
                                                                     Milwaukee, WI 53203
                                                                     Ph:    (414)395-0402
                                                                     Fx:    (414)414.271.4424




                                                  3

           Case 2:18-cv-00508-PP Filed 10/11/18 Page 3 of 3 Document 8
